 Case 0:19-cv-62974-RAR Document 105 Entered on FLSD Docket 11/10/2020 Page 1 of 2



                                             UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF FLOzuDA

                                                CASE NO.: 1 :19-CY -62974-RAR


       OJ COMMERCIAL LLC.,


                 Plaintiff,

       VS



       HOME CITY,INC.,

                 Defendant.



                                                     MEDIATOR'S REPORT

                A mediation conference was held in the above-styled case on November 6,2020. Counsel

       and the parties or representatives           of all of the parties were present. As a result of the mediation

       conference, a settlement was reached as to all issues in the case. Counsel for the parties will soon

       be   filing appropriate resolution papers with the Court to effectuate the closing of the case.

                                                               WILLIAM C. HEARON, P.A.
                                                               SunTrust International Center
                                                               One Southeast Third Ave, Suite 3000
                                                               Miami, Florida 33131
                                                               Phone: (305) 579-9813
                                                               Fax: (305) 358-4707
                                                               Primary E-mail :bill@williamhearon.com
                                                               Secondary F+mai I kristina@wi I liamhearon.com



                                                                              W
                                                                                       :

                                                                               t-

                                                               By:
                                                                            William C. Hearon
                                                                            Florida Bar No. 264660




WLLIAM C. HEARON, P.A., SUNTRUST INTERNATIONAL GENTER, oNE SOUTHEAST THIBD AVENUE, SUITE 3OOO, MlAMl, FLORIDA 331 31 , PHONE: [3O5] 579-381 3
 Case 0:19-cv-62974-RAR Document 105 Entered on FLSD Docket 11/10/2020 Page 2 of 2




                                                                                     CASE NO: I :19-CY -62974-RAR
                                                                                     Page2


                                                  CERTIFICATE OF SERVICE

                  I HEREBY CERTIFY that a true copy of the Mediator's Report has                            been filed for service

       through the E-Filing Portal, pursuant to the Supreme Court of Florida Administrative Order No.

       AOSCl3-49, on this t&urof                   Novemb er 2020,upon the persons listed in the Service List below.



       Shlomo Y. Hecht, Esq.                                             Joshua R. Kon, Esq.
       Schlomo Y. Hecht, P.A.                                            Gabriel Mandler, Esq.
       3076 N. Commerce Parkway                                          Stok Kon     *   Braverman, P.A.
       Miramar, Florida 33025                                            I   East Broward Boulevard
       sam@hechtlawna.com                                                Suite 915
                                                                         Fort Lauderdale, Florida 33301
       Elroy M. John, Jr., Esq.                                          ikon@stoklaw.com
       Florida Justice Law Firm, PLLC
       101 NE 3'd Avenue                                                 Counsel    for Defendant
       Suite 1500
       Fort Lauderdale, Florida 33301
       in   fo @onl vfori ustice.   com


       Counsel     for Plaintiff                                         By:
                                                                                      William C. Hearon




WLLIAM C. HEARON, P,A., SUNTRUST INTERNATIONAL CENTEH, ONE SOUTHEAST THIFD AVENUE, SUITE 3OOO, MlAMl, FLORIBA 3313'l , PHoNE: [3O5] 579€81 3
